Case: 15-12772   Date Filed: 11/02/2015   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-12772
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 9:08-cr-80115-DTKH-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

KENNETH WINGFIELD, JR.,
a.k.a. Kenny,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (November 2, 2015)

Before WILSON, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:
                 Case: 15-12772        Date Filed: 11/02/2015        Page: 2 of 3


       Kenneth Wingfield, Jr., a federal prisoner, appeals the district court’s denial

of his motion to reduce sentence, brought pursuant to 18 U.S.C. § 3582(c)(2) and

Amendment 782 to the Sentencing Guidelines. On appeal, Wingfield argues that

the district court violated his due process rights by failing to hold an evidentiary

hearing on whether Wingfield was originally sentenced as a career offender and is

therefore ineligible for a sentence reduction. 1 After review, 2 we affirm.

       The district court did not abuse its discretion or violate Wingfield’s due

process rights by declining to hold an evidentiary hearing. Wingfield was given

(1) adequate notice of the government’s and the probation office’s position on his

motion and (2) an opportunity to respond. See United States v. Jules, 595 F.3d

1239, 1243 (11th Cir. 2010) (“[E]ach party must be given notice of and an

opportunity to contest new information relied on by the district court in a §

3582(c)(2) proceeding. . . . [A]lthough a hearing is a permissible vehicle for

contesting any new information, the district court may instead allow the parties to

contest new information in writing.”). Furthermore, an evidentiary hearing was

unnecessary because both the district court and this Court previously held that

Wingfield’s sentence was based on the career offender provisions of § 4B1.1. See


       1
         Wingfield does not directly argue the merits of the district court’s decision but rather
challenges propriety of the district court’s reaching its decision without first holding an
evidentiary hearing.
       2
        We review for abuse of discretion the district court’s decision not to hold an evidentiary
hearing. See United States v. Yesil, 991 F.2d 1527, 1531 (11th Cir. 1992).
                                                 2
              Case: 15-12772     Date Filed: 11/02/2015    Page: 3 of 3


United States v. Wingfield, 468 F. App’x 937, 938 (11th Cir. 2012) (unpublished)

(“Wingfield's arguments are foreclosed by our precedent. A defendant sentenced

as a career offender, whose guideline range was not based on the offense level for

crack cocaine, is ineligible for a reduction under § 3582(c)(2).”). Because

Wingfield presented no argument suggesting that an exception to law-of-the-case

doctrine applies, Wingfield’s claim is barred. See United States v. Jordan, 429

F.3d 1032, 1035 (11th Cir. 2005) (“The law-of-the-case doctrine bars relitigation

of issues that were decided, either explicitly or by necessary implication, in an

earlier appeal of the same case.”); United States v. White, 846 F.2d 678, 685 (11th

Cir. 1988) (listing exceptions to law-of-the-case doctrine).

      AFFIRMED.




                                          3